In an action to recover damages for conversion and breach of contract, the defendant appeals (1) from a judgment of the Supreme Court, Kings County (Pino, J.), dated September 4, 1985, which granted the plaintiff’s motion, inter alia, to vacate a New York Stock Exchange arbitration award dated December 20, 1984, and (2) as limited by its brief, from so much of an order of the same court (Shaw, J.), dated January 23, 1987, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the judgment is dismissed, as it was superseded by the order dated January 23, 1987, made upon reargument; and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, the judgment is vacated, and the motion is denied; and it is further,
Ordered that the defendant is awarded one bill of costs.
We agree with the defendant’s contention that the plaintiff failed to specify any of the grounds set forth in CPLR 7511 (b) as a basis for vacating the New York Stock Exchange arbitration award. Because these are the exclusive grounds for vacating an arbitrator’s award (see, Integrated Sales v Maxell Corp., 94 AD2d 221; Kwasnik v Willo Packing Co., 61 AD2d 791), the plaintiff’s motion should have been denied. Niehoff, J. P., Weinstein, Rubin and Hooper, JJ., concur.